DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2021 was filed after the mailing date of the Notice of Allowance on December 24, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Applicant’s IDS of 12-27-2021 has been fully and carefully considered.  The IDS was filed after allowance, before the issue fee was paid and the IDS was his Information Disclosure Statement is being filed more than three months after the U.S. filing date and after the mailing date of a Final Rejection or Notice of Allowance, but before payment of the Issue Fee 37 C.F.R. § 1.97(d). which includes the fee for the IDS 37 C.F.R. § 1.17(i).  A statement was made that each item of information contained in this Information Disclosure Statement was first cited in any communication from a foreign patent office in a counterpart foreign application not more than three months prior to the filing of this Information Disclosure Statement. 37 C.F.R.§1.97(e)(1).
The CA 2303795 patent and the African Regional (ARIPO) search and examination report has been considered and there is not teaching, suggestion, or knowledge, skills or ability from reading the Canadian Patent 23033795 to provide a pyrolysis reactor having an inlet for biomass waste material and an outlet for products, the reactor comprising a screw for conveying biomass waste material from the inlet to the outlet, the screw comprising a shaft with a first end and a second end adjacent the outlet and a helical flight arranged about the shaft and extending between the first and second ends, wherein the pitch of the flight alters between the first and second ends of the shaft, the diameter of the shaft increases along its length towards the outlet and the depth of the flight decreases in the direction from the inlet towards the outlet, the screw having a heater extending from the first end to the second end.  There is absolutely no recognition in the art regarding the pitch of the flight altering between the first and second ends of the shaft and that the diameter of the shaft increase along its length towards the outlet and depth of the flight decreases in the direction from the inlet towards the outlet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                                Primary Examiner, Art Unit 1771